IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Yuriy Bekman,                             :
                     Appellant            :
                                          :
            v.                            :      No. 394 C.D. 2020
                                          :
Zoning Board of Adjustment of the         :
City of Pittsburgh, City of Pittsburgh    :
and BDL Acquisitions                      :


PER CURIAM                               ORDER


             NOW, January 4, 2021, having considered Appellant’s application for

reargument, the application is denied.